Hill, J.
The Citizens Bank of Carrollton, Carroll County, Georgia, was designated as a county depository for -money collected from taxes, etc., of said county. On the bank becoming insolvent and being placed in the hands of the superintendent of banks pf the State of Georgia, and being’ unable to pay the county its deposits, the county authorities issued an execution against the bank as principal, and its securities on the bond given by the bank to secure the county deposits for the amount claimed to be due by the bank to the county. This execution was levied upon certain property of the defendants, and an affidavit of illegality was filed. There were general and special demurrers to the affidavit of illegality, and the court below overruled the general demurrer, sustained certain grounds of the special demurrer, and found against all the grounds of illegality and in favor of the plaintiff. Neither the grounds of illegality nor the demurrers raise any question which would confer jurisdiction upon this court to hear and determine the case. It is a case where the Court of Appeals and not this court has jurisdiction, and it is accordingly transferred to that court for consideration and decision.

All the Justices concur.